Citation Nr: 1221621	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a right knee disability, to include as secondary to service-connected herniated nucleus pulposis at L5-S1 and right-sided forminal disc herniation at L2-3 with right lower extremity radiculopathy.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected herniated nucleus pulposis at L5-S1 and right-sided forminal disc herniation at L2-3 with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims has remained with the RO in Boston, Massachusetts.

In his May 2008 notice of disagreement and April 2009 substantive appeal (VA Form 9), the Veteran requested hearings before a hearing officer at the RO and before a Veterans Law Judge at the RO (Travel Board hearing).  In February 2009 and November 2010, he withdrew his hearing requests.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran was afforded a VA examination for a bilateral knee disability in August 2007.  Diagnoses of bilateral degenerative joint disease, spurring, and chondromalacia patella of the knees were provided.  The physician who conducted the examination opined that the osteoarthritic changes of the knees were related to normal aging and that they were not related to the Veteran's service-connected low back disability.  No further explanation or reasoning for this opinion was provided.

The August 2007 opinion is inadequate because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The opinion is also inadequate because it is limited to whether the current knee disabilities were "caused" by the service-connected low back disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

Furthermore, the examiner did not provide any opinion as to whether the Veteran's current bilateral knee disability was directly related to service.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 304.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran has submitted records of private medical treatment for a bilateral knee disability from Dr. Kennedy.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  There is no evidence that these steps have been taken with regard to the identified treatment by Dr. Kennedy.  As any additional private treatment records pertaining to treatment for a bilateral knee disability are directly relevant to the issues on appeal, a remand is also necessary to attempt to obtain any additional relevant treatment records from Dr. Kennedy.   

VA's duty to notify a claimaint seeking to reopen a previously denied claim includes advising the claimaint of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimaint with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Failure to provide this notice is generally prejudicial.  Id.

The agency of original jurisdiction (AOJ) sent the Veteran a VCAA notice letter in June 2007 regarding his claim for service connection for a right knee disability. This letter informed the Veteran of the information and evidence required to substantiate the underlying claim for service connection on a secondary basis. However, the June 2007 letter did not provide notice of the information and evidence required to substantiate the underlying claim for service connection on a direct basis, did not notify the Veteran of the need to submit new and material evidence with regard to his claim for service connection for a right knee disability, and did not include a definition of these terms.  As such, VA has not satisfied the notification requirements of the VCAA as interpreted in Kent.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which identifies the reasons for the prior denial of his claim for service connection for a right knee disability in May 2003, the appropriate definitions of new and material evidence, the type of evidence that is necessary to satisfy the element of the underlying claim which was found insufficient in the previous denial, and the type of evidence that is necessary to substantiate the underlying service connection claims on a direct basis, in accordance with the Court's decision in Kent.

2.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a bilateral knee disability from Dr. Kennedy.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current bilateral knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability (any knee disability diagnosed since May 2007) had its onset in service or in the year immediately following service or is otherwise the result of a disease or injury in service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability (any knee disability diagnosed since May 2007) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected low back disability.

If the Veteran's current knee disability was aggravated by his service-connected low back disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

